J-S35009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    DETRICK DARNELL POOLE                      :   No. 1159 WDA 2016
                                               :
                     Appellant                 :


              Appeal from the Judgment of Sentence June 9, 2016
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0001223-2015


BEFORE:      LAZARUS, J., RANSOM, J., and STEVENS, P.J.E.*

DISSENTING MEMORANDUM BY STEVENS, P.J.E.: FILED AUGUST 10, 2017

        Although the Majority finds the Commonwealth failed to prove

Appellant Detrick Darnell Poole had guilty knowledge that he was in

possession of a stolen handgun, the Commonwealth presented sufficient

evidence to allow the jury to infer that Appellant had given a false

explanation for the presence of the stolen handgun in the apartment he

shared with his paramour. Accordingly, I dissent.

        In order to sustain Appellant’s conviction for Receiving Stolen Property

(18 Pa.C.S.A. § 3925), the Commonwealth was required to show that

Appellant: “(1) intentionally acquir[ed] possession of the movable property
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S35009-17



of another; (2) with knowledge or belief that it was probably stolen; and (3)

the intent to deprive permanently.” Commonwealth v. Robinson, 128

A.3d 261, 265 (Pa. Super. 2015) (en banc). This Court has referred to the

second element of this offense as “guilty knowledge” of the crime. Id.

     This Court has emphasized that such guilty knowledge may be inferred

from circumstantial evidence. Id.

            Circumstantial evidence of guilty knowledge may include,
     inter alia, the place or manner of possession, alterations to the
     property indicative of theft, the defendant's conduct or
     statements at the time of arrest (including attempts to flee
     apprehension), a false explanation for the possession, the
     location of the theft in comparison to where the defendant
     gained possession, the value of the property compared to the
     price paid for it, or any other evidence connecting the defendant
     to the crime.

Id. at 268–69.

     In this case, the Commonwealth presented evidence that suggested

that Appellant gave a false explanation for the presence of the stolen

handgun in the apartment he shared with his paramour. Although Appellant

adamantly claimed in his trial testimony that he had never seen the stolen

firearm before it was discovered, the Commonwealth introduced into

evidence recorded phone calls Appellant made from prison suggested

otherwise. Appellant admitted to his mother that officers “caught him” with

the stolen firearm in the following exchange:

     [Appellant]: I didn’t get caught with just no gun, ma.      I got
     caught with, like 13 grams of hard.




                                    -2-
J-S35009-17


     [Mother]: Yeah, but I -- but son, I already know you’ll be all
     right through. Don’t worry about it. Once you get your lawyer
     and everything, you’ll be all right.

     [Appellant]: Ma, they still could motherfuckers with all these
     guns. I got caught with an AK 47 and a nine, the nine Hi-point.

Trial Testimony, 3/15/16, at 104.

     In his conversations with his paramour, Courtney Johnson, Appellant

expressed disgust with the charges as he felt he had a right as an adult to

keep the AK 47 and the handgun in his home.

     [Courtney]: But my thing is is they really -- I don’t understand
     why they did, because I mean, they didn’t find the gun on you,
     they found it in my house, so that could mean -- I mean, the
     only thing is they see you shooting it though and they have the
     shell casings so that’s that. I could say, you know, that you
     didn’t have it, you know, on you, but I don’t know.

     [Appellant]: Yeah, but at the same time, though, like, they
     didn’t find it on my person. So no matter what, like, whatever
     motherfuckers say, they could see me shooting or whatever, but
     at the same time did you find that gun on my person? And they
     didn’t. Like, I just had to think about that, because they didn’t
     never find that on my person. And then on top of that, I’m
     entitled to have, like, we is entitled to have a rifle in our home
     regardless. You feel me? ‘Cause we 18 and over. Once you
     turn 18 you have rights to have a -- a rifle regardless. And that
     -- that rifle wasn’t even reported stolen. And then on top of
     that, the handgun, motherfucking have a handgun in the car in
     the crib because we 21. We over 21. And the on top of that we
     have -- we –we not a felony.

Trial Testimony, 3/15/16, at 104. At no point in any conversation with his

mother or paramour did Appellant complain about being charged with RSP

for a stolen handgun he had allegedly never seen before.

     In addition, Appellant’s trial testimony contained several statements

that may have caused the jury to question Appellant’s credibility. Although

                                    -3-
J-S35009-17



the arresting officer testified that Appellant was initially uncooperative when

the officer attempted to place him under arrest, Appellant claimed the officer

was lying and asserted that he never refused to comply with the officer’s

directions.   In addition, Appellant asserted that he did not live at the

apartment were the stolen firearm was found even though this was his

mailing address and the officers found male clothing in the apartment.

      Considering the totality of the circumstances, it would have been

reasonable for the jury to infer that Appellant had given a false explanation

for the presence of the stolen firearm in the apartment. Accordingly, as the

Commonwealth presented sufficient evidence for the jury to conclude that

Appellant knew the firearm he possessed was stolen, I dissent.




                                     -4-